REASONS FOR ALLOWANCE
	Applicant’s amendments to claim 15 have removed the limitations that were invoking an interpretation under 35 U.S.C. 112(f) and accordingly, the “first recognizer” and “second recognizer” limitations are no longer interpreted under 35 U.S.C. 112(f).
	Applicant’s amendments to claims 1, 8 and 15, overcome the objections against these claims and claims 2-6, 9-13 and 16-20 which respectively depend therefrom, and place the claims in condition for allowance.
	Regarding the allowed claims as they distinguish over the cited prior art, Applicant’s remarks filed with the Request for Continued Examination on September 28, 2020 are persuasive. Upon further search and consideration, no further prior art was found to anticipate or render obvious the limitations of independent claims 1, 8 and 15, and therefore the limitations of claims 2-6, 9-13 and 16-20. Therefore, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention teach or suggest the limitations of claims 1, 8 and 15, and claims 2-6, 9-13 and 16-20 which respectively depend therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-Th, and every other Friday, 9:30a-7p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656